UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett M cKinley D irksen U nited States C ourthouse                                         O ffice of the C lerk
        R oom 2722 - 219 S. D earborn Street                                                 Phone: (312) 435-5850
               C hicago, Illinois 60604                                                     w w w .ca7.uscourts.gov




                                                             ORDER
  March 10, 2011
                                                             BEFORE

                                                 RICHARD D. CUDAHY, Circuit Judge


                                            PAUL D. KIORKIS,
                                            Petitioner

  No.: 10-1397                              v.

                                            ERIC H. HOLDER, JR., Attorney General of the United States,
                                            Respondent

  Originating Case Information:

  Agency Case No: A046-101-699
  Board of Immigration Appeals


     Upon consideration of the RESPONDENT’S MOTION TO AMEND AGENCY
NO. A04-101-699, filed on March 7, 2011, by counsel for the respondent,

     IT IS ORDERED that the motion is GRANTED. The conclusion of the opinion is
amended to read, “ For all of the reasons set forth above, the ruling of the Board of
Immigration Appeals is AFFIRMED”.




  form name: c7_Order_3J(form ID: 177)